Landon, J.
The defendants were of full age, knew the effect of their action, and, acting upon their sense of justice, and a desire to preserve family harmony, generously released their superior rights under their father’s will, and accepted an equality of rights with their brothers and sisters. Such is the effect of the finding of the referee upon evidence which, we think, not only supports, but requires, it. The agreement was made upon sufficient consideration. All the heirs received something under the will. Each one released his or her portion to all, and all united in granting to each one an equal portion of the whole. There was, moreover, the consideration of love and affection, and the desire that family harmony should not be destroyed *162by an unequal distribution of their father’s bounty. The agreement was subsequently ratified by the distribution of the personal property upon the basis of intestacy, and of the proceeds of joint sales of real estate upon the basis of the agreement. Other real estate was partitioned upon the basis of the agreement. It is not necessary to inquire whether these subsequent transactions amounted to a technical estoppel. They did amount to satisfactory evidence that the defendants, with full knowledge of the facts, were long content with the agreement, and willing to accept its benefits, and to share its burdens. The inference is that they thus acted because they had freely agreed thus to act.
The agreement by Mrs. Buckbee and John T. Bunn to pay Mrs. Conant $3,000 if she would sign the agreement was based upon her claim that she had previously received less from her father than her sisters had. The claim was conceded, and the money paid by Mrs. Buckbee and John T. Bunn. There is no claim now that the fact was otherwise» Mrs. Bartlett knew about the transaction. Mrs. Dean did not, but she was not injured by it. The money was demanded in order to make the scheme of equality complete, and not as an inducement to engage in a scheme to defraud Mrs. Dean. The judgment is affirmed, with costs. All concur.